Citation Nr: 1430452	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI) with cognitive impairment, to include memory loss and attention problems.
 
2.  Entitlement to service connection for a headache disability, to include as secondary to TBI.
 
3.  Entitlement to service connection for a thoracic spine disability, to include as secondary to a service-connected bilateral knee disability. 

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected bilateral knee disability. 

5.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected bilateral knee disability. 

6.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected bilateral knee disability. 

7.  Entitlement to an initial rating higher than 10 percent for a right knee disability. 

8.  Entitlement to a rating higher than 10 percent a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to September 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

In April 2012, the Veteran testified during at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In December 2012, the Board remanded these matters for additional development.


FINDINGS OF FACT

1.  A TBI with cognitive impairment, to include memory loss and attention problems, a headache disorder, a thoracic spine disability, a cervical spine disability, a left hip disability, and a bilateral foot disability were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service or as a result of a service-connected disability.  Arthritis and organic diseases of the nervous system were first noted many years after service.

2.  The Veteran's right and left knee disabilities have been manifested by subjective complaints of pain, stiffness, and weakness; and objective findings of degenerative arthritis of one major joint group, with normal extension, and flexion, limited at most, to 130 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI with cognitive impairment, to include memory loss and attention problems, are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a headache disability, to include as secondary to TBI, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
 
3.  The criteria for service connection for a thoracic spine disability, to include as secondary to a service-connected bilateral knee disability, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a cervical spine disability, to include as secondary to a service-connected bilateral knee disability, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for a left hip disability, to include as secondary to a service-connected bilateral knee disability, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for a bilateral foot disability, to include as secondary to a service-connected bilateral knee disability, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

7.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2013).
 
8. The criteria for a rating higher than 10 percent a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2008 and in June 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained  examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).  Arthritis and organic diseases of the nervous system are presumptive disabilities with a presumptive period of one year following separation from service.  38 C.F.R. 3.307, 3.309(a) (2013).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran's service medical records contain no complaints, findings, or diagnoses consistent with a left hip, neck, back, or bilateral foot disability.  The service medical records show that on July 5, 1986, the Veteran was riding his bicycle when he blacked out without any aura or prodromal symptoms and was subsequently found lying on the street with the left side of his head on the curb.  He was taken by ambulance to the local hospital.  Cerebral concussion with head injury and multiple abrasions over the face, skull, shoulder, and lower legs, were noted.  Emergency room records show he was alert and oriented.  The report noted a loss of consciousness for five to ten minutes at the scene of the accident.  On July 6, 1986, he was admitted to the Great Lakes Naval Hospital.  An echocardiogram and stress tests showed no abnormalities.  A skull x-ray was normal.  A July 10, 1986 discharge summary report contained a final diagnosis of vasovagal syncope, DNEPTE.  The Veteran was discharged to full duty, fully ambulatory, with no medications or need for follow-up.  No permanent disability was anticipated.  The remainder of the service medical records are negative for any follow up, or complaints of memory problems or headaches. 

After separation from service, the medical records show that in 2005 the Veteran was seen for complaints of slight tension headaches, migraines, and memory loss.  However, neurological testing in May 2005, found that his memory functioning was within normal limits. 

Treatment records from Aspirus show the Veteran was seen in September 2005 for a follow-up of a workman's compensation injury that he sustained working at a factory on September 21, 2005.  The Veteran reported that he started experiencing pain in the middle portion of his back with the left more than the right.  He was assessed with mid-upper back pain with left more than the right, work related.  He was treated with physical therapy and in October 2005 his back condition was noted as resolved.  Subsequent treatment records show treatment for cervical spine pain, and muscle spasms in the cervical, thoracic and lumbar spines. 

Records in 2007 show continued complaints of memory loss, having onset at the age of 8.  On neuropsychologic examination in December 2007, the examiner found no decline on neurological functioning relative to the testing done in May 2005. He was diagnosed with cognitive complaints and normal neuropsychologic exam with no evidence of acquired or progressive cognitive impairment.  

A June 2008 treatment note shows diagnoses of cervical and thoracic subluxation. 

An August 2008 VA neuropsychiatric consultation note reported that neurological testing results were consistent with exaggerated complaints of memory problems as the Veteran's scores were found to be much lower than those typically found for persons with brain injuries and dementia. 

In a December 2008 VA examination report, the VA examiner noted a thorough review of the claims file and opined that the Veteran back condition was not caused by, related to or aggravated by the service-connected left knee disability.  The rationale was that the Veteran had injured his back at work.  In an additional VA examination report, the examiner diagnosed tension headaches.  The examiner was unable able to offer an opinion as to whether it was at least as likely as not that the Veteran's tension headaches were due to a TBI, or a similar event, which occurred during active military service, or more likely due to some other cause unrelated to service, without resorting to mere speculation.

On separate VA examination in December 2008, the examiner diagnosed a thoracic and cervical spine strain and provided an opinion that those conditions were not at least as likely as not caused by, related to, or aggravated by the service connected left knee disability.  On VA examination in February 2009, the examiner diagnosed minimal degenerative joint disease of the bilateral metatarsophalangeal joints and the left hip, and opined that neither condition was as likely as not caused or aggravated by left knee chondromalacia patella.  The examiners based the opinions on the Veteran's history, physical examination, tests, records, and medical literature.

On VA TBI consultation in October 2009, following an examination of the Veteran, the physician indicated that it would be speculative to render an opinion as to whether the Veteran suffered a brain injury at the time of the 1986 syncopal episode.  The physician noted that work-up at the time of the injury was not significant.  The physician also concluded that there was no evidence to support a finding that the Veteran's current neuropsychiatric complaints were consistent with traumatic brain injury because the Veteran's neurological examination was normal. 

A January 2010 VA treatment note recorded an impression of rule out secondary gain issues.  The clinician noted that cognitive testing did not support the Veteran's subjective complaints.  The clinician indicated that the Veteran may have some attention deficit disorder (ADD) issues.  A November 2009 MRI of the head was normal. 

The Veteran underwent a VA TBI examination in August 2010.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed mild TBI in service.  The examiner also diagnosed chronic tension headaches, and memory and sleep difficulties secondary to depression.  The examiner was unable to find a significant nexus between chronic headaches, memory loss, or sleep problems, and TBI.  The examiner noted that the record contained no related complaints until approximately 20 years after the accident in 1986.  Additionally, there were no objective findings of memory or attention problems during the examination.

VA treatment records after December 2010 contain a diagnosis of ADD and hyperactivity.  The Veteran was prescribed medication for those conditions and the treatment seemed to improve his memory and attention problems.

A March 2011 VA treatment note recorded a diagnosis of mood disorder due to TBI, and a history of ADHD and cognitive symptoms related to the TBI and treated with medication

At the April 2012 hearing, a May 2008 statement was submitted in which the Veteran's parents reported that the Veteran had been hospitalized for two weeks at the Great Lakes Naval Hospital following the 1986 bicycling accident.  While there, he had to re-learn things that he had previously known, and experienced significant memory problems that required him to write everything down.

A March 2013 VA neurological TBI examination report shows that the VA examiner reviewed the claims file and electronic records with citation and discussion of pertinent information.  The Veteran reported headaches twice a month.  The examiner found that the overwhelming evidence from multiple providers over multiple years indicated that the Veteran had a history of syncopal events.  There was also the additional factor of a reported glucose measurement of less than 60 by ambulance personnel at the time of the event.  If he was syncopal and hypoglycemic, that combination could explain any minor cognitive confusion at the time of the scene until his sugar was replenished.  Although the emergency room fact sheet recorded "concussion" and "head injury", those diagnoses are considered preliminary, pending further evaluation.  The examiner stated that because the Veteran had a plausible explanation of history of syncope and that was felt to be a syncopal episode, complicated by the documentation of a low blood sugar, it was the examiner's opinion that it was less likely than not that any intracranial traumatic brain injury occurred associated with the bike accident in service.  The examiner further noted that there were numerous formal neurocognitive assessments that demonstrated that years after the bike accident, the Veteran continued to have a normal neurocognitive profile.  Therefore, it was the examiner's further opinion that none of the reported symptoms were related to this history of a bike accident.  Furthermore, there was no objective corroboration of the subjective report of memory difficulties.  Moreover, the 2009 MRI demonstrated no abnormalities.  It was the examiner's opinion that it was less likely than not that an intracranial traumatic brain injury occurred and less likely than not that memory loss existed.  

March 2013 VA spine examinations show a diagnosis of compression fracture of the thoracic spine and degenerative disease of C5-6 and C6-7.  The VA examiner opined that it was less likely as not that the compression fractured at T-9 was caused by or a result of service or that a service connection disability, to include the knees, had aggravated beyond normal progression of the thoracic spine condition.  The examiner noted that service medical records were silent and the fracture was newly diagnosed in 2008.  Appearance by x-ray was consistent from an injury that was not evident in 2008 x-rays.  That was solely due to events not related to service or service-connected disabilities.  With regard to the cervical spine, the examiner opined that the Veteran's DJD/DD in the cervical spine was less likely as not caused by or a result of service or service-connected knee disabilities.  The examiner found that there was no biomechanical basis for the Veteran's current claim.  The DJD/DDD of the cervical spine was solely the natural progression of that disease and showed no nexus to service or any service-connected disability and there was no aggravation, to include permanent aggravation by the service-connected knee disabilities.  

In a March 2013 VA hip examination, the VA examiner concluded that there was no evidence of a current hip condition.  Previous x-rays in 2008 notes, at best, minimal bilateral and symmetrical DJD.  Current x-rays are unremarkable.  There is no evidence of aggravation of hip disease either acute or chronic secondary to service-connected conditions, to include the knees.  There is further no nexus to service.  The very minimal changes noted in 2008 in both hips is solely the natural progression of that disease and shows no relationship to service or service-connected conditions.  

In a March 2013 VA foot examination, the VA examiner noted that the diagnoses were minimal right plantar heal spur and degenerative joint disease (DJD) noted as minimal in the first metatarsal joints, bilaterally, previously noted in 2009.  The examiner opined that the right heal spur and the previously noted mild DJD in the first metatarsal joints were less likely as not caused by or a result of service or service-connected disabilities and were less likely as not aggravated to include acute or permanently aggravated by service-connected disabilities, to include the knees.  The examiner noted that the service medical records were silent for feet complaints to include injury or chronic treatment.  The prior notation of bilateral minimal DJD in the first metatarsal heads represented solely the natural progression of the disease.

Based upon the evidence of record, the Board finds that a TBI with cognitive impairment, to include memory loss and attention problems, a headache disorder, a thoracic spine disability, a cervical spine disability, a left hip disability, and a bilateral foot disability, are not shown to have developed as a result of an established event, injury, or disease during active service, and are not shown to have been proximately due to or aggravated by a service-connected disability.  The Board also notes that the March 2013 VA neurological examiner found that the evidence failed to support a finding that the Veteran actually suffered a TBI in service.  Furthermore, although the Veteran has complained of headaches, statements as to subjective symptomatology alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The March 2013 VA opinions are found to be persuasive as they are based on thorough review of the evidence, discussion of pertinent medical and lay statements, and each etiology opinion was supported by an adequate rationale.  

In this case, competent medical experts provided opinions and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  The Board notes that the law requires that an adequate examination or opinion must support a conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  38 C.F.R. § 20.901 (2013); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that the March 2013 VA examiners had access to an accurate and complete history and provided a thorough rationale for their conclusions, to include a discussion of the pertinent evidence of record and a clear explanation of the examiners' medical findings.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the March 2013 VA medical opinions are adequate and highly persuasive.  Furthermore, those examinations explained the extent to which they disagreed with previous medical findings.

The main evidence in support of the claim is the Veteran's lay statements and those provided by his parents, that he has a TBI with cognitive impairment, to include memory loss and attention problems, a headache disorder, a thoracic spine disability, a cervical spine disability, a left hip disability, and a bilateral foot disability related to his active service or as secondary to his service-connected knee disabilities.  The Board notes that the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed TBI with cognitive impairment, to include memory loss and attention problems, a headache disorder, a thoracic spine disability, a cervical spine disability, a left hip disability, and a bilateral foot disability, all of which are medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the lay opinion evidence is outweighed by the opinions of medical doctors who have opined that a TBI with cognitive impairment, to include memory loss and attention problems, a headache disorder, a thoracic spine disability, a cervical spine disability, a left hip disability, and a bilateral foot disability are not related to service or a service-connected disability.

The Board also notes that a March 2011 report noted a mood disorder and cognitive symptoms related to TBI.  However, the March 2013 examination reviewed objective testing results and is found to be more persuasive in finding no residuals of TBI.

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for a TBI with cognitive impairment, to include memory loss and attention problems, a headache disorder, a thoracic spine disability, a cervical spine disability, a left hip disability, and a bilateral foot disability on a direct or secondary basis.  Moreover, because there is no evidence that the Veteran developed arthritis or any organic disease of the nervous system to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against each of the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2013).  The diagnostic codes pertaining to range of motion do not subsume those regulations, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

A December 2008 VA joints examination report shows that the Veteran complained of pain, clicks, and pops and that both knees burned, ached, and sometimes had shooting pains.  He had trouble going up and down stairs.  He walked with a limp.  He needed orthotic inserts for walking.  The Veteran complained of giving away with the left knee and pain, stiffness, and weakness in both knees.  He denied instability, episodes of dislocation or subluxation, locking episodes, and effusion.  The Veteran reported severe flare-ups weekly in both knees.  Physical examination revealed an antalgic gait with evidence of abnormal weight bearing and abnormal shoe wear pattern.  Range of motion testing revealed right knee flexion from 0 to 140 degrees with extension to 0 degrees, left knee flexion from 0 to 135 degrees with extension to 0 degrees.  No additional loss of motion was found on repetitive use testing.  In the absence of further objective evidence, the examiner was unable to determine additional functional loss without resort to conjecture.  There was no inflammatory arthritis and no joint ankylosis.  The Veteran had crepitus in both knees.  There was no instability.  The diagnosis was left knee chondromalacia by history and right knee chondromalacia.  Effects on occupation were pain and absenteeism for appointments.  The effects on daily activities ranged from mild to moderate.  

A VA treatment record in December 2010 noted that that examination of the knees revealed that anterior and posterior drawer tests were positive, and there was increased tenderness on flexion.  The Veteran received steroid injections in the right and left knees starting in February 2012.  

A March 2012 VA surgery consultation report shows that the Veteran was seen for left knee steroid injections.  He had known degenerative arthritis.  The Veteran denied any swelling of the knee, erythema, numbness, or weakness in the leg.  Physical examination revealed that the Veteran was without swelling or abnormality and had normal patella alignment.  There were no signs of inflammation or infection.  Distal pulses were full.  

In a March 2012 addendum, it was noted that the Veteran complained of pain in both knees, left greater than the right at that time.  The Veteran stated that his pain continued to get worse.  He had shoe orthotics.  He was working at a window manufacturing plant, pushing and pulling a 400 pound table on rollers to cut windows three to four days per week.  He had left knee and right knee flexion to 130 degrees, extension to 0 degrees, strength was 4/5.  He was tender to palpation of the lateral knee joint line on the left, infrapatellar bursa/patellar tendon bilaterally, quadriceps on the left and lateral patella border on the left.  He had no edema.  On Ober Test, he had positive palpable band and patellofemoral grind test was positive.  The assessment was that the Veteran was referred to physical therapy with a diagnosis of knee arthralgia.  He presented with knee pain, left more than right, consistent with patellofemoral pathology.  He exhibits a tight IT band and pain with palpation of the patella and patellar tendon.  Patellofemoral Grind test was painful.  Pain was exacerbated by work with a heavy table. 

A March 2013 VA examination report shows that the Veteran was diagnosed with chondromalacia patella, bilaterally.  The Veteran complained of constant and unremitting pain in both knees.  He has sensation of laxity or locking that was non-specific in both knees that was highly variable in occurrence without predictable pattern.  Sitting too long caused stiffness in both knees.  The Veteran described flare-ups that occurred every three days, lasting two to three days on best average as reported by the Veteran.  Range of motion testing revealed right knee flexion to 140 degrees or greater with objective evidence of painful motion beginning at 135 degrees and left knee flexion to 135 degrees with objective evidence of painful motion beginning at 125 degrees.  There was no limitation of extension and no objective evidence of painful motion in either knee.  The Veteran was able to perform repetitive use testing without any changes in range of motion.  The examiner noted that the Veteran had less movement then normal and pain on movement in both knees.  Muscle strength testing was 5/5.  Joint stability testing was normal in both knee.  Orthopedic pathology included bilateral joint compartment narrowing with tiny spurs noted, bilaterally.  There was no evidence of ankylosis in either knee and no evidence of genu recurvatum, malunion of the tibia or fibula, or nonunion of bones in either knee.  There is no evidence in either knee of subluxation or instability.  There was joint space narrowing in both knees that was consistent with degenerative joint disease, along with a tiny spur.  The Veteran did not have additional functional loss for either knee disability due to pain, weakened movement, excess movement, excess fatigability, or incoordination.  The Veteran had worked full time in heavy labor for over 20 years.  He was able to secure and maintain substantially gainful employment without restriction.  His activities of daily living were not specifically impacted outside of trying to avoid repetitive stair climbing as that caused increased knee pain.  

The January 2009 and May 2009 rating decisions shows that the Veteran's right and left knee disabilities are each rated 10 percent disabling pursuant to Diagnostic Code 5260.

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Under Diagnostic Code 5260, limitation of flexion to 45 degrees warrants a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5261, limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a (2013).

Normal extension of the knee is to 0 degrees and normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013). 

Under Diagnostic Code 5257,  a 10 percent rating is assigned for slight rating recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate rating recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe rating recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013). 
It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

First addressing limited motion, the Board notes that, collectively, the evidence shows that the Veteran's right and left knee extension has consistently been shown to be full, to 0 degrees.  Extension between 0 to 5 degrees warrants a 0 percent rating under Diagnostic Code 5261.  Thus, since the evidence demonstrates that the Veteran has had noncompensable limitation of his right and left knee based on extension, the Board finds that Diagnostic Code 5261 cannot serve as a basis for an increased rating or any separate rating in this case because the Veteran has not met the criteria for a compensable rating any period under appeal.  That is so, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, while there has been some limitation of flexion of the right and left knees, at most to 130 degrees, that limitation of flexion has not been shown to an extent that would warrant a compensable rating under Diagnostic Code 5260.  The Board finds that no more than a 10 percent rating is warranted for each knee for the Veteran's arthritis of the right and left knees with noncompensable limitation of motion pursuant to Diagnostic Code 5003.  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown by competent, objective evidence to be so disabling as to warrant a compensable rating under Diagnostic Code 5260 or Diagnostic Code 5261, because the pain is not shown to limit motion to the level required for an increased rating.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As for other provisions under the Schedule, the Veteran's right and left knees have never been shown to be ankylosed, there was no malunion or nonunion of either tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2013); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The record shows that the Veteran has right and left knee arthritis shown on X-ray with chondromalacia, and his current ratings are assigned on that basis.  However, those findings, combined with the limitation of motion elicited, would warrant no more than a 10 percent rating under 38 C.F.R §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010 (2013).  The separate 10 percent ratings for each knee, with the bilateral factor applied, represent a higher rating than a single 20 percent rating under Diagnostic Code 5003.  38 C.F.R. §§ 4.25, 4.26 (2013).  Accordingly, ratings in excess of 10 percent are not warranted for either knee under those diagnostic codes.

Furthermore, a separate rating for instability is not warranted for the right or left knee, as the medical evidence of record does not show recurrent subluxation or lateral instability.  Not only has no subluxation or instability been found on examination, the Veteran has not consistently reported experiencing instability or subluxation.  Therefore, the Board finds that the preponderance of the evidence of record demonstrates that any subluxation or lateral instability the Veteran experiences is sufficiently rare as to not warrant characterization as slight and recurrent.  Accordingly, a separate rating for instability is not warranted for either the Veteran's right or left knee disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for his service-connected right or left knee disabilities.  There is no objective evidence showing that the knee disabilities cause marked interference with employment beyond that anticipated by the assigned ratings.  The rating criteria reasonably describe the Veteran 's disabilities level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, his disability picture for his right and left knee disabilities is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the Veteran has submitted evidence of a medical disability, he has not submitted evidence of unemployability, or claimed to be unemployable. Therefore, the issue of entitlement to a total disability rating based upon individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 477 (2009); Roberson v. Principi, 251 F.3d. 378 (Fed. Cir. 2001).



ORDER

Service connection for residuals of TBI with cognitive impairment, to include memory loss and attention problems, is denied.
 
Service connection for a headache disability, to include as secondary to TBI, is denied.
 
Service connection for a thoracic spine disability, to include as secondary to a service-connected bilateral knee disability, is denied. 

Service connection for a cervical spine disability, to include as secondary to a service-connected bilateral knee disability, is denied. 

Service connection for a left hip disability, to include as secondary to a service-connected bilateral knee disability, is denied.

Service connection for a bilateral foot disability, to include as secondary to a service-connected bilateral knee disability, is denied. 

An initial rating higher than 10 percent for a right knee disability is denied.

A rating higher than 10 percent for a left knee disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


